EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Cameron on 7/1/21.

The application has been amended as follows: 

To the claim set of 7/1/21 
In claim 15, line 2, insert “the” in between “of” and “at” so that it reads “…in the presence of the at least one organic…”. 
In claim 15, line 4, just before the period, insert a comma and add “ wherein the thermally expandable composition comprises from 0.1 to 40 wt.% of the at least one organic carbonate, based on total weight of the thermally expandable composition”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s argument on p.7-8 of Remarks submitted 4/23/21 have been considered and are convincing. Hanasaka does not describe resins with low enough melting temperatures to be combined with D’Alelio. Hanasaka’s resins (and most resins) are kneaded well above 200C, but D’Alelio describes activating the blowing agents at below 200C. This means the references are not combinable because the blowing agents would turn into gas while the resin is solid, before a temperature at which the blowing agents could be thoroughly mixed into the composition. 
Hanasaka and D’Alelio are the closest prior art. Cyclic carbonates are rarely used as blowing agents. Hanasaka describes the cyclic carbonate blowing agents but not a catalyst for them. According to D’Alelio’s use of the catalyst, the catalyst lowers the activation temperature too much to be of use in Hanasaka’s composition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/22/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
Claims 12-15 are allowable for the same reasons as set forth above for claim 1, since they require the composition of claim 1 and that composition is novel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766